Citation Nr: 1621634	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 25, 2012, and greater than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The March 2009 rating decision, in pertinent part, denied service connection for a right knee disability, and granted service connection for PTSD, assigning an initial 10 percent disability rating, effective July 29, 2008.  The Veteran expressed disagreement with the denial and the assigned initial disability rating, and perfected a substantive appeal.  During the pendency of this appeal, by rating action dated in February 2010, the RO determined that the service-connected PTSD warranted an increased initial disability rating of 30 percent.  Then, in October 2012, the RO assigned a 50 percent disability rating, effective April 25, 2012.  As these ratings are still less than the maximum benefit available, the appeal remains pending before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This matter was previously before the Board in August 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All such records been considered in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2013 Board remand, the AOJ was directed to obtain all outstanding Vet Center records dated from March 2005 to the present.  A review of the evidence of record reveals that the identified records have not been associated with the Veteran's claims file.  Where remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Therefore, a remand is necessary to ensure compliance with the Board's prior remand instructions.

In the August 2013 Board remand, the AOJ was also directed to obtain private medical treatment records from Drs. Denny, Bradley, Slappey, and Goldstein.  The AOJ endeavored to obtain treatment records from each identified medical care provider, however, in each instance, incorrect address information was used.  An internet search reveals addresses for the physicians different than those used by the originating agency.  As such, on remand, the AOJ must undertake additional efforts to obtain the identified private medical treatment records.  38 C.F.R. § 3.159 (2015); Stegall, 11 Vet. App. at 271.

The August 2013 Board remand also instructed the AOJ to afford the Veteran a VA examination so as to assess the existence and etiology of the asserted right knee disability.  A VA examination report dated in September 2013 shows that the Veteran was diagnosed with moderate tricompartmental degenerative arthrosis of the right knee.  The examiner opined that the asserted right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the service treatment records did reference a right knee injury, there were no records suggesting ongoing right knee
injury and his separation examination made no reference to any right knee abnormality.  The examiner did not consider the lay reports of the Veteran as to the onset and continuity of the asserted right knee symptoms.  Instead, the examiner relied on the absence of findings during the separation examination to conclude that whatever disorder was manifested in service was not chronic.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  As such, a new medical opinion would be helpful. 

With specific regard to the issue of an increased disability rating for the service-connected PTSD, a review of the evidence of record reveals that the Veteran has not undergone a VA PTSD examination since April 2012.  As this matter is being remanded to obtain additional records as indicated above, and as it has been more than four years since the most recent VA examination, the Board finds that in order to fully and fairly evaluate the Veteran's claim for an increased disability rating, a contemporaneous VA examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall obtain all records from the Birmingham Vet Center dated from March 2005 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3.  The AOJ shall provide the Veteran with appropriate Authorization and Consent to Release Information to the VA (VA Forms 21-4142), and obtain and associate with the claims file the already identified private treatment records as follows:

Dr. Robert. C. Denny, Jr.
617 Blount Avenue
Guntersville, AL  35975

Dr. Winston E. Bradley
1904 Delaware Avenue
Jasper, AL  35501

Dr. Donald H. Slappey, Jr.
Alabama Orthopedic Surgeons
48 Medical Park Drive, Suite 255
Birmingham, AL  35235

Dr. Samuel R. Goldstein
Andrews Sports Medicine and Orthopaedic Center
805  St. Vincent's Drive, Suite 100
Birmingham, AL  35205


Dr. Larry W. Moreland
UPMC Arthritis & Auto Immunity Center
3601 5th Avenue, Suite 2B
Pittsburgh, PA  15213

If a negative response is received from the Veteran, such should be associated with the claims file, and the Veteran informed of that fact, of what steps were taken to obtain them, that the claim will be adjudicated without the records, and that if he obtains and submits them at a later date the claim may be readjudicated.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right knee disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to whether the Veteran's diagnosed right knee disability  had its onset in service, was manifested by arthritis within the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include the injury identified in the November 1989 service treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  
The report of examination must include a detailed account 
of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished.

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is also advised that the Veteran is 
 competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also describe how the symptoms of the service-connected PTSD affect the Veteran's social and industrial capabilities. 

 A complete rationale for all opinions expressed shall be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

6. The AOJ will then review the Veteran's claims file and 
ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271. 
7.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




